 



EXHIBIT 10.1
November, 2005
ANADARKO PETROLEUM CORPORATION
1998 DIRECTOR STOCK PLAN
STOCK OPTION AGREEMENT
1. To the extent that the right to purchase shares has accrued hereunder, the
Options, or any part thereof, may be exercised by giving written notice of
exercise to the Corporate Secretary of the Company specifying the number of
shares to be purchased and the method of purchase. If Anadarko Common Stock is
used to exercise the Options, the fair market value of such Common Stock shall
be the mean of the high and low prices of shares of Common Stock of the Company
traded on the date of exercise as reported on The New York Stock Exchange, Inc.
Composite Transactions Reporting System. Date of exercise shall be deemed to be
the date set forth on the notice of exercise. Such exercise shall be subject to
payment and such approval as may be required under policies and procedures
established by the Committee designated by the Board of Directors of the Company
to administer and interpret the Plan (the “Committee”). No shares shall be
issued or delivered until full payment therefor has been made.
2. The Options may not be exercised unless the Director is at the time of such
exercise a director of the Company and shall have been continuously a director
of the Company, since the date of this Agreement; provided, however, that the
Options shall be exercisable following the termination or expiration of the
Director’s position as a director of the Company during the term of the Options
as follows:
          (i) Retirement or Disability. If the Director shall cease to be a
director of the Company by reason of (a) Retirement (as defined below) or
(b) disability within the meaning of Section 105(d)(4) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Director (or, in the event of
Director’s death, the Director’s legal representative) may, within a period of
not more than twenty-four (24) months after such cessation, exercise the Option
if and to the extent it was exercisable on the date of such cessation. In no
event may the Options be exercised more than ten (10) years from the date of
grant. “Retirement” for purposes hereof is defined as (i) 10 years of service as
a director of the Company (ii) attainment of age 55 and five years service as a
director of the Company, or (iii) attainment of
age 65.
          (ii) Death of Director. In the event of the death of the Director
while a director of the Company, any Option granted to the Director shall vest
and be immediately exercisable with respect to all or any part of the shares as
to which such Option remains unexercised by the Director’s legal representative
or other person or persons to whom the Director’s rights under the Option shall
pass by the Director’s will or the laws of descent and distribution, but only
before the expiration of ten (10) years from the date of grant or of the twelve
(12) month period after the Director’s death, whichever event first occurs.

 



--------------------------------------------------------------------------------



 



          (iii) Resignation from the Board of Directors. If the Director resigns
from the Company’s Board of Directors, the Director (or, in the event of the
Director’s death, the Director’s legal representative) may, within a period of
not more than three (3) months after the effective date of such resignation,
exercise the Options if and to the extent they were exercisable at the date of
such resignation. In no event may the Options be exercised more than ten
(10) years from the date of grant.
     Section 2(ii) of this Agreement shall not apply if a Director is removed
from the Company’s Board of Directors pursuant to Section 3.1 of the Company’s
By-laws.
3. The Options granted hereunder are not transferable by the Director otherwise
than by will or the laws of descent and distribution and are exercisable, during
the Director’s lifetime, only by the Director. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Options, or of any right
or privilege conferred hereby, contrary to the provisions hereof, or upon the
levy of any attachment or similar process upon the Options or any right or
privilege conferred hereby, the Options and the right and privilege conferred
hereby shall immediately become null and void.
4. The Company may, at any time, in its sole discretion and with or without
cause, cancel the Options, in whole or in part, to the extent they have not
become exercisable at the time of such action.
5. The Director shall have no rights as a stockholder with respect to any shares
of Common Stock subject to the Options prior to the date of issuance to the
Director of a certificate or certificates for such shares.
6. By accepting the Options, the Director agrees for himself or herself and his
or her legal representative that any and all shares of Common Stock purchased
upon the exercise of either Option shall be acquired for investment and not with
a view to, or for sale in connection with, any distribution thereof, and that
each notice of the exercise of any portion of the Options shall be accompanied
by a representation and agreement in writing signed by the Director or the
Director’s legal representative, as the case may be, to the foregoing effect
and, to the effect that no sale of such shares of Common Stock shall be made
other than in compliance with the registration provisions of the Securities Act
of 1933 or pursuant to an exemption therefrom; provided, however, if at the time
such notice of exercise is given the shares issuable upon exercise of the
Options are registered under the Securities Act of 1933, the Director shall, in
lieu of the aforesaid representation and agreement, furnish an agreement in
writing to the effect that he or she shall not offer or sell any of shares
acquired as a result of such exercise unless the Company has registered such
shares for resale under the Securities Act of 1933, or such Director sells such
shares pursuant to an exemption from the registration requirements of such Act.
7. If at any time the Company shall determine in its discretion that the listing
or qualification of the shares of Common Stock subject hereto under any
securities

2



--------------------------------------------------------------------------------



 



exchange requirements or under any applicable state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of the Options
or the issue of shares hereunder, the Options may not be exercised in whole or
in part unless such listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.
8. This Option may be adjusted or required to be surrendered pursuant to the
provisions of Section 7 of the Plan.
9. Upon an exercise of this Option, the Company may be required to withhold
federal and local tax with respect to the realization of compensation by the
Director as a result of exercise of this Option. The Company is hereby
authorized to satisfy any such withholding requirement out of (i) any cash or
Common Stock distributable upon such exercise and (ii) any other cash
compensation then or thereafter payable to the Director. To the extent that the
Company in its sole discretion determines that such sources are or may be
insufficient to fully satisfy such withholding requirement, the Director, as a
condition to the exercise of this Option, shall deliver to the Company cash or
Common Stock in an amount determined by the Company to be sufficient to satisfy
any withholding requirement.
10. Any notice to be given to the Company under this Agreement shall be
addressed to the Corporate Secretary of the Company at 1201 Lake Robbins Drive,
The Woodlands, Texas 77380, and any notice to be given to the Director under
this Agreement shall be addressed to the Director at the address on file with
the Company; provided, however, that either party may substitute a different
address by notice in writing to the other. Except as otherwise provided in this
Agreement, any such notice shall be deemed to have been duly given if and when
enclosed in a properly sealed envelope addressed as aforesaid and deposited,
postage prepaid, in a post office or branch post office regularly maintained by
the United States Government.
11. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors, but neither this Agreement nor any rights hereunder
shall be assignable by the Director except as specifically provided for herein.
12. This Agreement shall be governed by, and construed in accordance with the
laws of the State of Texas.

3